FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the fourth office action on the merits in response to the above identified patent application filed on 05/29/2019. Applicant has amended claims 1, 4, 11, and 22. Claims 11-20 remain withdrawn from consideration. Claims 1, 4-10, and 21-22 are pending and examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Parnin (US 2016/0376949 A1), in view of Mason (US 2019/0292944 A1) and Mastro (US 10,107,142 B2).
Regarding claim 1, Parnin teaches (Figures 1-3) a lubricant system (60) for a gear assembly (48) of an aircraft including an engine (20 – Figure 1), the lubricant system (80) comprising:
a main lubricant conduit (80 – Figure 2) and an emergency lubricant conduit (94 – Figure 3) joined with a valve (86 – Figures 2 and 3), and further wherein the valve (86) defines a closed position (as shown in Figure 3) disposing lubricant through the emergency lubricant conduit (94) when the engine (20) is at rest (intended use – see also p. [0040], ll. 3-9: “the engine 20 may not be operating or may be operating at a condition where lubricant flow through the primary lubrication subsystem is not providing lubricant flow above a desired threshold value. The auxiliary lubrication subsystem is then utilized to supplement lubricant flow during engine operating conditions where the primary lubrication subsystem is not providing sufficient flow”), and wherein the valve (86) defines an open position (as shown in Figure 2) disposing lubricant through the main lubricant conduit (80) when the engine (20) is in operation (intended use – see also p. [0040], ll. 1-2: “The primary lubrication subsystem provides lubricant flow to the bearing surface during normal operation”);

a second pressure sensor (132) disposed along the emergency lubricant conduit (94) upstream of the valve (86), the second pressure sensor (132) to measure a second pressure value of the emergency lubricant conduit (94) upstream of the valve (86),
the first pressure value and the second pressure value measured during operation of the engine (20) prior to take-off (intended use – see end of this section).
However, Parnin does not teach a third pressure sensor disposed at the main lubricant conduit and the emergency lubricant conduit downstream of the valve, the third pressure sensor to measure a third pressure value downstream of the valve, the third pressure value measured during operation of the engine prior to take-off.
It is noted that Parnin teaches positioning the sensors 128 and 132 in any desired location (p. [0072]), and that his lubrication system 60 could be applied to “other roller bearings that support a windmilling fan” and to “gearboxes within rotary-wing aircraft” (p. [0044], ll. 9-12).
Mason teaches (Figure 4) a similar lubricant system comprising a main lubricant conduit (50), an emergency lubricant conduit (60), and a pressure sensor (67) disposed at the main lubricant conduit (50) and the emergency lubricant conduit (60) and disposed immediately upstream of gearbox (30). Mason also teaches “failsafe valves may be provided, for example at oil system inlets and outlets to/from the gearbox 30” (p. [0159], ll. 2-4). Therefore, Mason teaches that in the event when failsafe valves are provided at oil system inlets to the gearbox 30, these failsafe valves would be located upstream of pressure sensor 67, and equivalently, pressure sensor 67 would be disposed downstream of the valve (failsafe valve) and disposed at the main lubricant conduit (50) and the emergency lubricant conduit (60).

the third pressure sensor to measure a third pressure value downstream of the valve, the third pressure value measured during operation of the engine prior to take-off (intended use – see end of this section).
Parnin further teaches (Figure 5) a controller (124) that receives an error signal (pressure readings that the controller uses to calculate a difference D between first and second auxiliary lubricant pressure readings – see p. [0070] and [0071]) indicating a failure of the valve (p. [0071], ll. 2-4: “the controller 124 infers that the lubricant valve 86 has become stuck in the primary position or the secondary position”), the error signal generated when (1) the valve (86) is in the closed position, as determined based on the first, second, and third (note that Mason also teaches a controller 68 configured to receive signals from sensor 67, and the proposed modification would allow Parnin’s controller 124 to receive signals from Mason’s sensor 67) pressure values, and (2) the engine (20) is in operation (if valve 86 is stuck in the secondary position, valve 86 will be stuck in the closed position during both engine operation and engine rest). Note that the “secondary position” is the same as the “closed position”.
In response to the valve (86) being stuck, Parnin teaches the controller (124) is configured to initiate an alert, which indicates that the valve (86) should be inspected (p. [0071], ll. 4-7). Parnin also teaches that a person having skill in this art could conceive other appropriate actions in response to this alert (p. [0071], ll. 7-10).
However, Parnin, in view of Mason, does not teach the controller is configured to, during operation of the engine and prior to take-off, adjust operation of the engine in response to the error signal.
Mastro teaches (Figure 2) a similar lubricant system (62) comprising a controller (98) configured to, during operation of the engine and prior to take-off (intended use – see end of this section), adjust operation of the engine (20) in response to the error signal (Col. 6, ll. 13-17: “If the pressure detected by the pressure sensor 100 is below a desired threshold, the controller 98 can recognize a fault with the main pump 68 and initiate actions required with a reduced flow level of lubricant within the primary circuit 64”). Note that a “reduced flow level of lubricant within the primary circuit 64” is equivalent to Parnin’s “closed position”, since “The auxiliary circuit 66 supplies lubricant during periods where the primary circuit 64 is not able to provide lubricant at the desired flow rate and pressure to maintain engine operability within desired limits” (Col. 5, ll. 38-41).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Parnin, in view of Mason, by configuring the controller, during operation of the engine and prior to take-off, to adjust operation of the engine in response to the error signal, in order to take appropriate action to correct the low lubricant pressure condition in the main lubricant conduit, as taught by Mastro (Col. 7, ll. 5-7).
Furthermore, it has been held that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art” (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)). MPEP 2144.04 III. As stated above, Parnin teaches that a person could conceive appropriate actions in response to the alert from the controller. Automating this manual activity (i.e., the appropriate actions by the person) via a controller is not sufficient to distinguish over the prior art.
Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 4, Parnin, in view of Mason and Mastro, teaches the invention as claimed and as discussed above for claim 1, including the first pressure sensor (Parnin, 128) and the second pressure sensor (Parnin, 132) define a first pressure transducer, and wherein the third pressure sensor (Mason, 
Regarding claim 5, Parnin, in view of Mason and Mastro, teaches the invention as claimed and as discussed above for claim 1, and Parnin further teaches (Figure 4) the valve (86) comprises an elastic displacement device (biasing member 108).
Regarding claim 6, Parnin, in view of Mason and Mastro, teaches the invention as claimed and as discussed above for claim 5, and Parnin further teaches (Figure 2) the valve (86) defines a force Fspring corresponding to the valve (86) defining the closed position, wherein the force Fspring is greater than a force Fmain corresponding to a pressure at the main lubricant conduit (80) when the engine (20 – Figure 1) is at rest (p. [0054], ll. 2-6 teaches “In the primary position, lubricant pressure in the primary lubrication circuit 80 is sufficient to overcome the bias of the biasing member 108 to move the plunger 106 to a position that permits flow along the primary lubrication circuit 80”, thereby showing that in the closed position, the force of the bias from spring 108 is greater than the force corresponding to the lubricant pressure in the primary lubrication circuit 80).
Regarding claim 7, Parnin, in view of Mason and Mastro, teaches the invention as claimed and as discussed above for claim 6, and Parnin further teaches (Figure 2) the force Fmain corresponding to the pressure at the main lubricant conduit (80) when the engine (20 – Figure 1) is in operation is greater than the force Fspring (p. [0054], ll. 2-6 teaches “In the primary position, lubricant pressure in the primary lubrication circuit 80 is sufficient to overcome the bias of the biasing member 108 to move the plunger 106 to a position that permits flow along the primary lubrication circuit 80”, thereby showing that in the open position, the force corresponding to the lubricant pressure in the primary lubrication circuit 80 is 
Regarding claim 8, Parnin, in view of Mason and Mastro, teaches the invention as claimed and as discussed above for claim 1, and Parnin further teaches the error signal is a first signal (generated 
 However, Parnin, in view of Mason and Mastro, does not teach the valve is configured to generate a second signal indicating the valve is in the open position.
It is noted that Parnin teaches positioning the sensors 128 and 132 in any desired location (p. [0072]). Parnin also teaches (Figure 5) that the sensors 128 and 132 generate signals to the controller 124 for detecting “a position of the lubricant valve 86 and specifically to detect whether or not the lubricant valve 86 has transitioned from the primary position (open) to the secondary position (closed), or from the secondary position (closed) to the primary position (open)” (p. [0061], ll. 4-8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to relocate Parnin, in view of Mason and Mastro’s, sensors to the lubricant valve such that the lubricant valve and the sensors are a one-piece construction, since it has been held that mere relocation of an element that would not have modified the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP 2144.04 (VI-C)) was an obvious extension of prior art teachings. Furthermore, use of a one piece construction for the structure taught by the applied prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). MPEP 2144.04 (V-B)), therefore providing:
the valve (86, 128, and 132) being configured to generate a second signal (via sensors 128 and 132) indicating that valve (86) is in the open position.
Regarding claim 9, Parnin, in view of Mason and Mastro, teaches the invention as claimed and as discussed above for claim 8, and Parnin further teaches (Figure 5) the valve (86, 128, and 132) is configured to generate the second signal as a visual indication of the open position (p. [0071], ll. 4-6: “The controller 124 can then initiate an alert, such as illuminating a visual indicator on an in-cabin display”).
Regarding claim 10, Parnin, in view of Mason and Mastro, teaches the invention as claimed and as discussed above for claim 8, and Parnin further teaches (Figure 5) the valve (86, 128, and 132) is configured to generate the second signal as an electrical signal (since the controller 124 comprises processor 136 and memory 140, it is in electronic communication with sensors 128 and 132, thereby showing that the signals are electrical).
Regarding claim 22, Parnin, in view of Mason and Mastro, teaches the invention as claimed and as discussed above for claim 1, except for the valve being to transmit the error signal to a cockpit of the aircraft to generate an indication at an instrument panel.
It is noted that Parnin teaches positioning the sensors 128 and 132 in any desired location (p. [0072]). Parnin also teaches (Figure 5) that the sensors 128 and 132 generate signals to the controller 124 for detecting “a position of the lubricant valve 86 and specifically to detect whether or not the lubricant valve 86 has transitioned from the primary position (open) to the secondary position (closed), or from the secondary position (closed) to the primary position (open)” (p. [0061], ll. 4-8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to relocate Parnin, in view of Mason and Mastro’s, sensors to the lubricant valve such that the lubricant valve and the sensors are a one-piece construction, since it has been held that mere relocation of an element that would not have modified the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP 2144.04 (VI-C)) was an obvious extension of prior art teachings. Furthermore, use of a one piece construction for the structure taught by the applied prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). MPEP 2144.04 (V-B)), therefore providing:
the valve (86) to transmit the error signal (via sensors) to a cockpit of the aircraft to generate an indication at an instrument panel (p. [0071], ll. 4-6: “The controller 124 can then initiate an alert, such as illuminating a visual indicator on an in-cabin display.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Parnin (US 2016/0376949 A1), in view of Mason (US 2019/0292944 A1) and Mastro (US 10,107,142 B2), and in further view of Jenkins (US 9.151.327 B2).
Regarding claim 21, Parnin, in view of Mason and Mastro, teaches the invention as claimed and as discussed above for claim 1, except for the controller being to discontinue operation of the engine in response to receipt of the error signal.
Jenkins teaches (Figure 1) a similar lubricant system (62) comprising a primary lubricant system (28, 29, and 30), a backup lubricant system (31, 33, and 36), and a controller (44) configured to discontinue operation of the engine (via shut-down of rotor shaft 60 – Figure 2) in response to receipt of the error signal (Col. 2, ll. 46-52: “The monitor/controller 44 includes logic and a processor that analyzes combinations of the input parameters to determine if and when to activate the backup lubricant flow 54. Upon reaching this decision, the monitor/controller initiates a protection sequence by signaling 56 the control valve(s) 43 to open. It may also signal 57 a main controller (not shown) to shut-down the rotor”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Parnin, in view of Mason and Mastro, by configuring the controller to discontinue operation of the engine in response to receipt of the error signal, in order to provide automatic braking of the rotor (and thus, the engine), as taught by Jenkins (Col. 1, ll. 50-53).

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the prior art does not teach measuring pressure values prior to take-off, or a controller configured to perform an operation prior to take-off, these limitations during operation of the engine and prior to take-off” is believed to be intended use.
Regarding Applicant’s argument that “Mason only uses the sensor 67 to determine whether to activate the electric pump 67. Mason does not teach or suggest using the oil pressure as measured by the sensor 67 to determine whether a valve has failed in a closed position”, it is noted that the error signal from the claimed limitation “error signal generated when (1) the valve is in the closed position, as determined based on the first, second, and third pressure values” is not part of the controller (i.e., it is not a structural feature, nor is it programmed into the controller). Rather, the controller receives and interprets the error signal. Both Parnin and Mason teach a controller that receives signals from pressure sensors. The proposed combination of Parnin and Mason would allow Parnin’s controller to receive signals from Parnin’s two pressure sensors (128 and 132) and Mason’s pressure sensor (67) to determine whether or not Parnin’s valve is in the closed position, even though Mason’s pressure sensor 67 is not needed to determine whether or not Parnin’s valve is in the closed position (as explained by Parnin’s paragraph [0061], the controller 124 uses measurements from sensors 122 and 128 to determine a position of valve 86). Therefore, since the proposed modification is capable of achieving the claimed limitation, and the claimed limitation is not a structural feature of the controller (i.e., it is not programmed into the controller), the limitation is taught by Parnin, in view of Mason.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/HENRY NG/               Examiner, Art Unit 3741   


/EHUD GARTENBERG/              Supervisory Patent Examiner, Art Unit 3741